Case 5:15-cr-00023-TBR Document 274 Filed 04/12/21 Page 1 of 11 PageID #: 1647




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                         CRIMINAL ACTION NO. 5:15-CR-23-1-TBR


UNITED STATES OF AMERICA                                                               PLAINTIFF

v.

CHRISTOPHER FORD                                                                     DEFENDANT

                          MEMORANDUM OPINION AND ORDER

        This matter comes before the Court upon Defendant Christopher Ford’s pro se Motion for

Compassionate Release In Light of COVID-19. [DN 262]. The Government responded, [DN 264],

and Defendant replied, [DN 269]. This matter is ripe for adjudication. For the reasons stated herein,

Defendant’s Motion for Compassionate Release, [DN 262], is DENIED.

                                         BACKGROUND

        In 2015, Defendant possessed and distributed large quantities of methamphetamine, and

possessed multiple firearms. [DN 176 at 2]. Defendant pled guilty to one count of Conspiracy to

Possess with Intent to Distribute and Distribution of Methamphetamine; four counts of

Distribution of Methamphetamine; and two counts of Felon in Possession of a Firearm on January

10, 2017. [DN 262-1 at 2]. Subsequently, on June 7, 2017, Defendant was sentenced to a 240-

month term of imprisonment and five years supervised release. [DN 176 at 3]. Currently,

Defendant has served approximately 45 months (or 19 percent) of his 240-month sentence.

Defendant now seeks compassionate release due to his underlying medical conditions and the

COVID-19 pandemic.

                                      LEGAL STANDARD

“The court may not modify a term of imprisonment once it has been imposed except that-
     (1) in any case—

                                            Page 1 of 11
Case 5:15-cr-00023-TBR Document 274 Filed 04/12/21 Page 2 of 11 PageID #: 1648




           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant's behalf or the lapse of 30 days from the receipt
               of such a request by the warden of the defendant's facility, whichever is
               earlier may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction”
18 U.S.C.A. § 3582(c)(1)(A). “The First Step Act modified the statute concerning the

compassionate release of federal prisoners, 18 U.S.C. § 3852, such that district courts may

entertain motions filed by incarcerated defendants seeking to reduce their sentences.” United States

of America v. D-1 Duwane Hayes, No. 16-20491, 2020 WL 7767946, at *1 (E.D. Mich. Dec. 30,

2020) (citing United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020)). “Now, an imprisoned

person may file a motion for compassionate release after (1) exhausting the BOP's administrative

process; or (2) thirty days after the warden received the compassionate release request—whichever

is earlier.” Jones, 980 F.3d at 1105 (citing First Step Act of 2018, Pub. L. 115-391, Title VI, §

603(b), 132 Stat. 5194, 5239; 18 U.S.C. § 3582(c)(1)(A) (2020)).

       In considering a compassionate release motion under 18 U.S.C. § 3582(c)(1)(A), a district

court shall engage in a “three-step inquiry.” United States v. Elias, No. 20-3654, 2021 WL 50169,

at *1 (6th Cir. Jan. 6, 2021) (citing Jones, 980 F.3d at 1101). First, “the court must ‘find’ that

‘extraordinary and compelling reasons warrant a sentence reduction.’” Id. (citing Jones, 980 F.3d

at 1101). Second, the court must “ensure ‘that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.’” Id. (citing Jones, 980 F.3d at 1101). Although

the Sentencing Commission's policy statement on reductions in terms of imprisonment under 18

                                            Page 2 of 11
Case 5:15-cr-00023-TBR Document 274 Filed 04/12/21 Page 3 of 11 PageID #: 1649




U.S.C. § 3582(c)(1)(A) is recited at U.S.S.G. § 1B1.13, “the Commission has not updated § 1B1.13

since the First Step Act's passage in December 2018 . . . [and] the policy statement does not wholly

survive the First Step Act's promulgation.” Jones, 980 F.3d at 1109 (citing U.S.S.G. § 1B1.13

(U.S. Sent'g Comm'n 2018)).

       Consequently, the Sixth Circuit in Jones decided that “[u]ntil the Sentencing Commission

updates § 1B1.13 to reflect the First Step Act, U.S. Sentencing Guideline § 1B1.13 is no longer

an “applicable” policy statement in cases where an incarcerated person, as opposed to the Director

of the Bureau of Prisons, files his or her own compassionate release motion in district court. Jones,

980 F.3d at 1109. Accordingly, district courts “may skip step two of the § 3582(c)(1)(A) inquiry”

and have “full discretion . . . to determine whether an ‘extraordinary and compelling’ reason

justifies compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.” Id. at

1109, 1111. Thus, for now, district courts need not ensure that their ideas of extraordinary and

compelling reasons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A) are consistent

with the Sentencing Commission's idea of extraordinary and compelling reasons for a reduction in

sentence under 18 U.S.C. § 3582(c)(1)(A) as currently reflected at U.S.S.G. § 1B1.13.

       Despite the Sixth Circuit’s holding in Jones, this Court agrees with the United States

District Court for the Eastern District of Kentucky in stating that “[w]hile the policy statement

found in U.S.S.G. § 1B.13 of the Sentencing Guidelines is not binding, it provides a useful starting

point to determine whether extraordinary and compelling reasons exist.” United States v. Muncy,

No. 6: 07-090-DCR, 2020 WL 7774903, at *1 (E.D. Ky. Dec. 30, 2020). Congress provided no

statutory definition of “extraordinary and compelling reasons” in section 3582(c)(1)(A). United

States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). Instead, Congress directed the United States

Sentencing Commission to “describe what should be considered extraordinary and compelling


                                            Page 3 of 11
Case 5:15-cr-00023-TBR Document 274 Filed 04/12/21 Page 4 of 11 PageID #: 1650




reasons for sentence reduction, including the criteria to be applied and a list of specific examples.”

United States v. Adkins, No. 5:18-058-DCR, 2020 WL 7755629, at *1 (E.D. Ky. Dec. 29, 2020)

(quoting 28 U.S.C. § 994(t)). Those descriptions are found in § 1B1.13 of the United States

Sentencing Guidelines (policy statement) and the application notes to that section.

       This policy statement describes four categories of extraordinary and compelling reasons.

The first three relate to an inmate’s serious medical conditions, age, and status as a caregiver.

U.S.S.G. § 1B1.13, cmt. n.1(A)–(C). Specific medical conditions of a defendant constituting

extraordinary and compelling reasons for a reduction in terms of imprisonment may include

“terminal illness,” “a serious physical or medical condition,” “a serious functional or cognitive

impairment,” or “deteriorating physical or mental health because of the aging process.” Id. The

application note to U.S.S.G. § 1B1.13 further provides that the age of a defendant may be a

necessary and compelling reason for a reduction in terms of imprisonment when “[t]he defendant

(i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health

because of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term

of imprisonment, whichever is less.” Id. The last category is a catch-all provision titled “Other

Reasons,” which reads: “As determined by the Director of the Bureau of Prisons, there exists in

the defendant’s case an extraordinary and compelling reason other than, or in combination with,

the reasons described in subdivisions (A) through (C).” Id. § 1B1.13, cmt. n.1(D).

       After considering whether extraordinary and compelling reasons warrant a sentence

reduction and whether such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission, the district court proceeds to the third and final step of the analysis.

If a sentence reduction is warranted under steps one and two, at step three, the court is to consider

whether that reduction is defensible under the circumstances of the case by considering all relevant

                                             Page 4 of 11
Case 5:15-cr-00023-TBR Document 274 Filed 04/12/21 Page 5 of 11 PageID #: 1651




sentencing factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)); Elias, 2021 WL

50169, at *1 (citing Jones, 980 F.3d at 1101); Jones, 980 F.3d at 1108.

                                          DISCUSSION

I. Exhaustion of Administrative Remedies

         “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

extraordinary health conditions and other serious hardships, but only under very limited

circumstances.” United States v. Beck, --- F.Supp.3d. ----, No. 1:13-CR-186-6, 2019 WL 2716505,

at *4 (M.D.N.C. June 28, 2019). Under the First Step Act, courts are now permitted to “consider

motions by defendants for compassionate release without a motion” by the BOP Director “so long

as the defendant has asked the Director to bring such a motion and the Director fails to or refuses.”

United States v. Marshall, No. 3:19-CR-00004-JHM, 2020 WL 114437, at *1 (W.D. Ky. Jan. 9,

2020).

         On August 18, 2020, Defendant submitted a request for Compassionate Release with the

Bureau of Prisons pursuant to 18 U.S.C. § 3582(c)(1)(A), arguing that his underlying medical

conditions put him at a higher risk of serious complications from COVID-19. [DN 262-2 at 2].

The Warden did not respond to Defendant’s initial request, so Defendant submitted a second

request on November 12, 2020. [DN 262-2 at 4]. More than thirty (30) days lapsed without

response from the Warden. Therefore, on January 7, 2021, Defendant filed his Motion for

Compassionate Release with the Court. [DN 262]. The Government did not object to the

exhaustion requirement. [DN 264]. Thus, the Court finds that Defendant has properly exhausted

his administrative remedies under the First Step Act.




                                            Page 5 of 11
Case 5:15-cr-00023-TBR Document 274 Filed 04/12/21 Page 6 of 11 PageID #: 1652




II. Extraordinary and Compelling Reasons

       Where, as here, an incarcerated person files a motion for compassionate release directly,

the district judge may skip step two of the § 3582(c)(1)(A) inquiry and has full discretion to define

and determine whether an “extraordinary and compelling” reasons exists on his own initiative,

without consulting the policy statement § 1B1.13. Elias, No. 20-3654, 2021 WL 50169, at *1

(citing Jones, 980 F.3d at 1111). The Sixth Circuit recently approved the following two-part test

“for deciding when the concern of contracting COVID-19 becomes an extraordinary and

compelling reason for compassionate release: (1) when the defendant is at a high risk of having

complications from COVID-19 and (2) the prison where the defendant is held has a severe

COVID-19 outbreak.” Elias, 984 F.3d at 520 (quoting United States v. Hardin, No. 19-CR-240,

2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020) (internal quotation marks omitted)).

       In support of his motion, Defendant argues that the presence of COVID-19 at USP Canaan

and his medical conditions including obesity, Type II diabetes mellitus, bronchitis, chronic viral

hepatitis, uncontrolled acute asthma exacerbation with bronchospasm, chronic obstructive

pulmonary disease (“COPD”), essential stage II hypertension, acute hypoxemic respiratory failure,

vitamin D deficiency, reflux disease, and a history of chronic tobacco abuse constitute

extraordinary and compelling reasons for his release. [DN 262-1 at 5]. In response, the

Government argues that Defendant “does not show that he has a greater risk of contracting the

disease in prison that he would if he was released or that the Bureau of Prisons could not treat him

effectively if he had coronavirus.” [DN 264 at 1]. In addition, the Government states that the

coronavirus is not a basis for compassionate release, and the Court should not release Defendant

because “he is a dangerous criminal and a flight risk.” [Id.]




                                            Page 6 of 11
Case 5:15-cr-00023-TBR Document 274 Filed 04/12/21 Page 7 of 11 PageID #: 1653




        Defendant’s BOP medical records confirm that he is a 53-year-old white male who suffers

from several medical conditions including obesity, Type II diabetes mellitus, essential (primary)

hypertension, hyperlipidemia, COPD, acid reflux, vitamin D deficiency, asthma and general

pulmonary/respiratory problems from a history of smoking tobacco and cooking meth for years

without any protection, and a complete loss of his teeth. [See generally DN 266-1]. The Centers

for Disease Control has stated that those with diabetes are at an increased risk of severe illness

from COVID-19,1 those with high blood pressure may be at an increased risk,2 and hypertension

(high blood pressure), diabetes, and hyperlipidemia (high cholesterol) are listed as the three most

common comorbidities among COVID-19 related fatalities.3 CDC guidelines further advise that

individuals who are obese (BMI of 30 or above) are among those with the “strongest and most

consistent evidence” of severe illness from COVID-19.4 Additionally, individuals who currently

smoke or formerly smoked are more likely to get severely ill from COVID-9, as well as those with

chronic lung diseases including COPD and asthma.5

        Moreover, statistically speaking, Defendant’s age (53) puts him at a higher risk of serious

illness or death from COVID-19 than other age groups even though his age does not place him in

the most vulnerable age category. The CDC website states that individuals aged 50–64 are 4x more

likely to be hospitalized and 30x more likely to die from COVID-19 compared to an 18–29-year-




1
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
risk.html?CDC_AA_refVal=https% 3A% 2F% 2Fwww.cdc.gov% 2Fcoronavirus% 2F2019-ncov% 2Fspecific-
groups% 2Fhigh-risk-complications.html.
2
  Id.
3
  COVID-19 Tracker, New York State Department of Health, https://covid19tracker.health.ny.gov/views/NYS-
COVID19-Tracker/NYSDOHCOVID-19Tracker-Fatalities?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n (last
updated Jan. 10, 2021).
4
  Scientific Evidence for Conditions that Increase Risk of Severe Illness, CDC (Nov. 2, 2020),
https://bit.ly/34aDRY6.
5
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html.

                                               Page 7 of 11
Case 5:15-cr-00023-TBR Document 274 Filed 04/12/21 Page 8 of 11 PageID #: 1654




old.6 The more underlying medical conditions someone has, the greater their risk is for severe

illness from COVID-19.7 Though Defendant’s records indicate he has not tested positive for the

virus, and he stated that he is taking medications for his conditions, research and guidance from

the CDC clearly shows that Defendant is at a greater risk due to these conditions.

        The Court notes that there is no indication that Defendant has not been able to receive care

or that his medical conditions are not being managed. Defendant’s medical records show that the

BOP has made significant efforts to provide meaningful care for Defendant, and USP Canaan is

equipped to meet his needs for his medical conditions. [See generally DN 266-1]. Additionally, as

of March 30, 2021, the BOP reported only one active inmate case and six active staff cases of

COVID-19.8

        Accordingly, based on relevant CDC guidelines and a review of Defendant’s medical

history, the Court agrees that Defendant’s medical conditions put him at an increased risk of severe

illness from COVID-19 and may qualify as “extraordinary and compelling” reasons for purposes

of 18 U.S.C § 3582(c). However, the Court finds that other circumstances including the fact that

Defendant is housed in a facility that is equipped to meet his needs and there is no current outbreak

at USP Canaan, significantly weaken Defendant’s argument that extraordinary and compelling

reasons exist. Regardless, the Court ultimately finds that compassionate release is not warranted

under 18 U.S.C. § 3553(a).




6
  See Centers for Disease Control and Prevention, Rate Ratios Compared to 18-29 Year Olds, CDC,
https://perma.cc/URL5-CLCP (last visited Feb. 3, 2021).
7
  People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html#diabetes (last updated Dec. 29, 2020).
8
  https://www.bop.gov/coronavirus/ (Accessed by the Court March 30, 2021).

                                                Page 8 of 11
Case 5:15-cr-00023-TBR Document 274 Filed 04/12/21 Page 9 of 11 PageID #: 1655




III. 18 U.S.C. § 3553(a) Factors

       Even when a defendant is statutorily eligible for a sentence reduction based on an

“extraordinary and compelling reason,” compassionate release is not necessarily appropriate. The

Court must weigh the sentencing factors in 18 U.S.C. § 3553(a) to determine whether Defendant’s

sentence should be reduced. Willis, 382 F.Supp.3d at 1188. Pursuant to § 3553(a), a court imposing

a sentence shall consider:


         (1) the nature and circumstances of the offense and the history and
         characteristics of the defendant;
         (2) the need for the sentence imposed--

               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most effective
               manner;

         (3) the kinds of sentences available;

         (4) the kinds of sentence and the sentencing range established for [the applicable
         offense category as set forth in the guidelines];

         (5) any pertinent policy statement . . . by the Sentencing Commission;

         (6) the need to avoid unwarranted sentence disparities among defendants with
         similar records who have been found guilty of similar conduct; and

         (7) the need to provide restitution to any victims of the offense.


18 U.S.C. § 3553(a).



                                            Page 9 of 11
Case 5:15-cr-00023-TBR Document 274 Filed 04/12/21 Page 10 of 11 PageID #: 1656




       In consideration of the sentencing factors set forth in 18 U.S.C. § 3553(a), the Court finds

that compassionate release is not appropriate in this case. In the present case, the “nature and

circumstances” of Defendant’s crimes weigh heavily against relief. Defendant was convicted of

distributing large quantities of methamphetamine. More specifically, Defendant was the leader of

a methamphetamine distribution ring and was responsible for 278.7155 grams of a mixture of

methamphetamine, 2013.5155 grams (approximately 4.44 pounds) of actual methamphetamine,

he was a felon in possession of twenty-three (23) firearms, and $298,994.90 in drug proceeds. [DN

172; DN 264]. It was also determined that Defendant obstructed justice by conspiring and

attempting to have a confidential source harmed and/or killed for his or her involvement in the

investigation. [Id.] Ultimately, Defendant received a 240-month sentence of imprisonment of

which he has served just 45 months (19 percent). [DN 176].

       Additionally, Defendant’s criminal history of drug trafficking and manufacturing as well

as participation in organized crime support the conclusion that Defendant’s pre-confinement

“history and characteristics” do not support relief. Notably, Defendant was on parole for a prior

conviction of manufacturing methamphetamine and engaging in organized crime in Ballard

County, Kentucky when he committed the instant offense. [DN 172; DN 264]. The record also

shows that Defendant has not been rehabilitated during the 45 months he has served on his

sentence. Defendant has received disciplinary sanctions for alcohol use, drug possession, and drug

use while in BOP custody. [DN 266-2 at 1–2]. The Court finds that releasing Defendant after

serving barely 20 percent of his sentence would minimize the seriousness of his crimes, fail to

afford adequate deterrence to criminal conduct, lead to unwarranted sentence disparities, and

would be unjust in light of the serious nature of his crimes. Moreover, after considering the totality

of Defendant’s circumstances, his offense conduct, and criminal history, the Court cannot conclude



                                            Page 10 of 11
Case 5:15-cr-00023-TBR Document 274 Filed 04/12/21 Page 11 of 11 PageID #: 1657




that Defendant would not pose “a danger to the safety of any other person or to the community,”

U.S.S.G. § 1B1.13(2).

       Accordingly, even though Defendant’s medical conditions may present “extraordinary and

compelling” reasons for a sentence reduction, there is no COVID-19 outbreak at USP Canaan and

the Court cannot find that compassionate release is appropriate under §3582(c)(1)(A) in this case.

Further, for the reasons stated, the Court concludes that compassionate release is not warranted

under 18 U.S.C. § 3553(a). Therefore, Defendant’s Motion for Compassionate Release in Light of

COVID-19. [DN 262], must be DENIED.

                                        CONCLUSION

       For the above stated reasons, IT IS HEREBY ORDERED that Defendant’s Motion for

Compassionate Release in Light of COVID-19, [DN 262], is DENIED.

       IT IS SO ORDERED.




                                                                           April 8, 2021




CC: Christopher Ford
16217-033
CANAAN
U.S. PENTITENTIARY
Inmate Mail/Parcels
P.O. BOX 300
WAYMART, PS 18472
PRO SE




                                          Page 11 of 11
